In this case we have before us the same questions involved in the case of J. Tom Watson, as Attorney General of Florida, v. Spessard L. Holland, as Governor of Florida, J.M. Lee, as Comptroller of Florida, J. Edwin Larson, as Treasurer of Florida, and Nathan Mayo, as Commissioner of Agriculture of Florida and the said Holland, Lee, Larson and Mayo, as members of and collectively constituting a majority of the trustees of the Internal Improvement Fund of the State of Florida, and Arnold Oil Explorations, Inc., a Florida Corporation, decided at this term.
The final decree of the circuit court should be affirmed on authority of the opinion and judgment in the case of J. Tom Watson, as Attorney General, v. Holland, et al., supra. It is so ordered.
Affirmed.
TERRELL, BROWN, CHAPMAN, THOMAS and SEBRING, JJ., and HUTCHISON and MURPHREE, Circuit Judges, concur.
BUFORD, C. J., disqualified.
ADAMS, J., not participating. *Page 355